EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE SPECIFICATION
On page 4, line 22, " ,,flipped"  " has been changed to --  "flipped"  --.
On page 7, line 30, "that each time" has been deleted.
On page 8, lines 29-30, "according to one of the preceding claims" has been deleted;
                              lines 33-34, "according to the preceding claim" has been deleted.
On page 12, line 7, "6" has been changed to --7--.
On page 14, line 29, "because. The" has been changed to --because the--.
On page 16, line 34, "wall" has been changed to --well--.
On page 17, line 1, "A" has been changed to --An--;
                                 line 4,  " ,,flipped"  " has been changed to --  "flipped"  --.
On page 19, line 2, --it-- has been inserted before "has";
                                 line 6, "off-stage" has been changed to --off-state--;
                                 lines 8-9, "on-stage" has been changed to --on-state--;
                                 line 11, "forth" has been changed --fourth--.

IN THE CLAIMS
In claim 1, line 1, "Switch" has been changed to --A switch--.
In claim 2, line 1, "Switch" has been changed to --The switch--.

In claim 4, line 1, "Switch" has been changed to --The switch--.
In claim 5, line 1, "Switch" has been changed to --The switch--.
In claim 6, line 1, "Switch" has been changed to --The switch--.
In claim 7, line 1, "Switch" has been changed to --The switch--.
In claim 8, line 1, "Switch" has been changed to --The switch--.
In claim 9, line 1, "Switch" has been changed to --The switch--.
In claim 10, line 1, "Sampler" has been changed to --A sampler--.
In claim 11, line 1, "Analog/digital" has been changed to --An analog/digital--;
                                line 2, "the preceding claim" has been changed to --claim 10--.


                                                REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-11 are allowed because none of the prior art of record discloses or suggests a switch device with the functional limitations set forth on the last 11 lines of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 19, 2021